DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 15 April 2022 and the Information Disclosure Statement filed 12 May 2022. 
This office action is made Non Final.
Claims 1-10 are pending. Claims 1, 9, and 10 are independent claims. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) of filed  JP2021-076110 filed 28 April 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 15 April 2022 have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein in the analysis, in a case where it is not possible to specify a predetermined exclusion-target character string area, whether the specific character string includes the modified character string is determined”. The language is unclear what to do based on the condition of not able to specify a predetermined exclusion-target character string area. When the condition is met, the language states “whether the specific character string includes the modified character string is determined”. The language does not disclose the wording/verb associated with the “whether the specific character string…” It unclear what action or verb is suppose to with the specific character string in response to the condition of the not possible to specify a … string area. Therefore, it is unclear what occurs with the language “whether the specific character string includes the modified character string is determined” when it is not possible to specify a predetermined exclusion-target character string area. Therefore, the claim is vague and indefinite. Furthermore, since this feature is not clearly defined in the claims for the instant application, the examiner is forced to make a broad interpretation for this feature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US 20190266397) in further view of Sardo et al (US 20210103633)
As per independent claim 1, Arakawa discloses an apparatus for recommending, based on results of character recognition for a character area within a business form, a specific character string to be used for setting a property of the business form (Abstract; 0029, 0069; FIG 2: Text from a OCR-ed document form is identified and extracted to be used a file name from the OCR-ed document form) comprising:
Memory, processor(s) (FIG 1: RAM, CPU)
specify a business form similar to an input business form by referring to a database in which information including a feature of a business form is registered; (0034, 0041; FIG 2: A scanned document (business form) is compared to a document (business form) registered in a databased wherein the stored document, in the database, that matches closely the scanned document is obtained from the database. A form of specifying.)
determine a recommended area in the input business form based on area information associated with the information about the specified similar business form, which is registered in the database (0045-0048; 0052; FIG 2: block of text is selected from the inputted document form based on collected information from the registered business form)
output a character string included in the recommended area as the specific character string; (0048-0049; 0052; 0062:  selected string is selected and outputted into a text box)
analyze modification, performed by a user, for the output specific character string (0060, 0062; FIG 6C-6D: user modifies the output string ) 
in the analysis, in a case where it is determined that there is an excess or a lack of the recommended area in units of predetermined character string areas during the analysis, a recommended area that eliminates the excess or the lack is specified (According to 0070 of Applicant’s specification, it appears excessive is viewed as characters removed and lack of is adding characters. Therefore, 0062; FIG 6C-6D discloses the text is “excessive” so text is removed and the remaining is displayed/specified)
Furthermore, Arakawa discloses updating the similar business form by updating information indicating a text block corresponding to what text block included in the registered document image the text block used for the file name appended to the stored image data is. Furthermore, Arakawa discloses updating a text box by modifying an existing character string (e.g. deleting portions of the string or adding additional portions) of the input business form. However, Arakawa does not disclose updating a similar text box found in the similar business form. In other words, Arakawa does not disclose update the area information about the similar business form, which is registered in the database, based on results of the analysis and in the updating, the area information about the similar business form, which is registered in the database, is updated so that a character string corresponding to the specified recommended area becomes the specific character string. However, Sardo et al discloses modification of a field of another form based on the modification of a field of a first form. (Claim 6) In other words, any modification made to a first field on a first form is made to a second field of a second form. Given this functionality and knowledge, one of ordinary skill in the art would have realized that any edits made to a first text box/field (such as modifying an existing character string in the text box to create a modified character string) on a first document/form would automatically be reflected in a second text box on a second document/form such that the second text box would include the updated character string that was recently modified in the first text box. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the feature(s) of Sardo since it would have the provided the benefit of a more convenient and accurate way of updating a plurality of documents with the same edit.

	As per dependent claim 2, Arakawa discloses in a case where a character string modified by the user includes both of the specific character string and other character string, it is determined that the recommend area is lacking; (FIG 6A, 6B, 0060: text is added in response to a user action. Thus, the area was lacking because it did not include the additional text)
and in a case where the specific character string includes both of the modified character string and other character string, it is determined that the recommended area is excessive. (FIG 6C-E, 0062-0063: text is deleted in response to a user action. Thus, the area was excessive because additional text was removed)

As per dependent claim 3, Arakawa discloses wherein in the analysis: in a case where it is determined that the recommended area is lacking, a recommended area is specified, which eliminates the lack by connecting a predetermined character string area corresponding to a difference between the specific character string and the modified character string to the recommended area; (FIG 6A, 6B, 0058-0060: text is added in response to a user action. User selects a character string from a different area that adds text)
 and in a case where it is determined that the recommended area is excessive, a recommended area is specified, which eliminates the excess by excluding a predetermined character string corresponding to a difference between the specific character string and the modified character string from the recommended area. (FIG 6C-E, 0062-0063: text is deleted. Thus, the area was excessive because additional text was removed)

As per dependent claim 4, Arakawa discloses wherein in the analysis: in a case where it is not possible to specify a predetermined connection- target character string area, character recognition processing is performed for a character area for which character recognition processing has not been performed among character areas within an input business form, which corresponds to the periphery of the recommended area; and a predetermined character string area is specified, which corresponds to the difference, from character recognition results obtained by the character recognition processing. (0053: if no character strings can be found; the user can supply a string as done in 0057-0060. Furthermore, S1903 discloses checking for text blocks that have not been selected yet and performed yet. The matching process of S204 is executed and a new text block is selected if the degree is higher than the threshold)

As per dependent claim 5, Arakawa discloses wherein in the analysis, in a case where it is not possible to specify a predetermined exclusion-target character string area, whether the specific character string includes the modified character string is determined (0053: if no character strings can be found; the user can supply a string as done in 0057-0060. Furthermore, S1903 discloses checking for text blocks that have not been selected yet and performed yet. The matching process of S204 is executed and a new text block is selected if the degree is higher than the threshold) and  in a case where it is determined that the specific character string includes the modified character string in the analysis, in the updating, information associating the specific character string and the modified character string (FIG 2, 6B-E; 0056, 0060: string is updated)
However, Arakawa does not disclose in a case where it is determined that the specific character string includes the modified character string in the analysis, in the updating, information associating the specific character string and the modified character string is registered in the database in place of the area information about the similar business form. However, based on the rejection of Claim 1 and the rationale incorporated, Sardo et al discloses modification of a field of another form based on the modification of a field of a first form. (Claim 6) In other words, any modification made to a first field on a first form is made to a second field of a second form. Given this functionality and knowledge, one of ordinary skill in the art would have realized that any edits made to a first text box/field (such as modifying an existing character string in the text box to create a modified character string) on a first document/form would automatically be reflected in a second text box on a second document/form such that the second text box would include the updated character string that was recently modified in the first text box.

As per dependent claim 7, Arakawa discloses wherein the specific character string is a character string corresponding to a specific item designated in advance in the input business form. (0043, 0073: Text blocks/strings are preselected)

As per dependent claim 8, Claim 8 recites similar limitations as in Claim 1. Furthermore, Arakawa discloses instructions to accept the changes to the character string and update information indicating a text block corresponding to what text block included in the registered document image the text block used for the file name appended to the stored image data is. (FIG 2; 0054-0056). Furthermore, Arakawa discloses updating a text box by modifying an existing character string (e.g. deleting portions of the string or adding additional portions) of the input business form. However, Arakawa does not disclose updating a similar text box found in the similar business form. However, based on the rejection of Claim 1 and the rationale incorporated, Sardo et al discloses modification of a field of another form based on the modification of a field of a first form. (Claim 6)  In other words, any modification made to a first field on a first form is made to a second field of a second form. Given this functionality and knowledge, one of ordinary skill in the art would have realized that any edits made to a first text box/field (such as modifying an existing character string in the text box to create a modified character string) on a first document/form would automatically be reflected in a second text box on a second document/form such that the second text box would include the updated character string that was recently modified in the first text box. 

As per independent claim 9 and 10, Claims 9 and 10 recite similar limitations as in Claim 1 and are rejected under similar rationale. Furthermore, Arakawa discloses a medium (0137)
	
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arakawa in further view of Sardo et al in further view of IDE (US20130202208)
As per dependent claim 6, Arakawa discloses OCRing text blocks into character strings (0064); however, the cited art fails to specifically disclose the predetermined character string area is an area divided for each word. However, IDE discloses partitioning character strings into word units. (0064)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the feature(s) of IDE since it would have the provided the benefit of an information processing device and an information processing method that can divide a word string to be analyzed, without using a syntax analyzer.
	
Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177